UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53370 (Commission File Number) Auburn Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 26-2139168 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 256 Court Street, P.O. Box 3157, Auburn, Maine 04212 (Address and zip code of principal executive offices) (207) 782-0400 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.01 par value, 503,284 shares outstanding as of November 11, 2011. 1 AUBURN BANCORP, INC. AND SUBSIDIARY QUARTERLY REPORT ON FORM 10-Q September 30, 2011 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION (Unaudited) Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and June 30, 2011 3 Consolidated Statements of Operations (Unaudited) for the Three Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Three Months Ended September 30, 2011 and 2010 5 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended September 30, 2011 and 2010 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. quantitative and qualitative disclosures about market risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. [removed and reserved] 32 Item 5. other information 32 Item 6. exhibits 33 Signatures 35 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets September 30, 2011 (Unaudited) and June 30, 2011 ASSETS September 30, 2011 June 30, 2011 (Unaudited) Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Certificates of deposit Investment securities available for sale, at fair value Investment securities held to maturity, fair value of $1,215,950 at September 30, 2011 and $970,907 at June 30, 2011 Federal Home Loan Bank stock, at cost Loans Less allowance for loan losses ) ) Net loans Property and equipment, net Foreclosed real estate, net of allowance of $59,802 at September 30, 2011 and $23,508 at June 30, 2011 Accrued interest receivable Investments Mortgage-backed securities Loans Prepaid expenses and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ $ Federal Home Loan Bank advances Accrued interest and other liabilities Total liabilities Stockholders’ Equity Preferred Stock, 1,000,000 shares authorized, no shares issued or outstanding - - Common Stock, $.01 par value per share, 10,000,000 shares authorized, 503,284 shares issued and outstanding at September 30 and June 30, 2011 Additional paid-in-capital Retained earnings Accumulated other comprehensive loss ) ) Unearned compensation (ESOP shares) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Operations Three Months Ended September 30, 2011 and 2010 Three Months Ended September 30, (Unaudited) Interest and dividend income: Interest on loans $ $ Interest on investments and other interest-earning deposits Dividends on Federal Home Loan Bank stock - Total interest and dividend income Interest expense: Interest on deposits and escrow accounts Interest on Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Net gain on sales of loans Net loss on sale of other assets ) ) Net gain on sale of investment securities - Other noninterest income Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy expense Depreciation Federal deposit insurance premiums Computer charges Advertising expense Consulting expense Net recovery for losses on foreclosed real estate ) ) Other operating expenses Total non-interest expenses Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Net income (loss) per common share $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity Three Months Ended September 30, 2011 and 2010 (Unaudited) Accumulated Other Additional Paid- Retained Comprehensive Unearned Common Stock in-Capital Earnings Income (Loss) ESOP shares Total Balance, June 30, 2010 $ ) $ Comprehensive loss Net loss - - ) - - ) Other comprehensive income Unrealized holding gain on securities, net of taxes of $7,703 - Total comprehensive loss - - ) - ) Common stock held by ESOP committed to be released (289 shares) - ) - - Balance, September 30, 2010 $ ) $ Balance, June 30, 2011 $ ) $ ) $ Comprehensive income Net income - Other comprehensive income Unrealized holding loss on securities, net of taxes of $(4,040) - - - ) - ) Reclassification adjustment for items included in net income, net of taxes of $(198) - - - ) - ) Total comprehensive income - - ) - Common stock held by ESOP committed to bereleased (289 shares) - ) - - Balance, September 30, 2011 $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows Three Months Ended September 30, 2011 and 2010 (Unaudited) Three Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation Net amortization (accretion) of discounts and premiums on investment securities ) Provision for loan losses Net recovery of losses on foreclosed real estate ) ) Deferred income tax benefit - Net gain on sale of investment securities available for sale ) - Gain on sales of loans ) ) Proceeds from sale of loans Originations of loans sold ) ) Loss on foreclosed real estate ESOP compensation expense Net (increase) decrease in prepaid expenses and other assets ) Net (increase) decrease in accrued interest receivable ) Net decrease in accrued interest payable and other liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of investment securities available for sale ) ) Purchase of investment securities held to maturity ) - Proceeds from maturities, calls and principal paydowns on investment securities available for sale Proceeds from sale of other real estate owned - Net (increase) decrease in loans to customers ) Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Advances from Federal Home Loan Bank Repayment of advances from Federal Home Loan Bank ) ) Net change in short-term borrowings ) ) Net decrease in deposits ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplementary cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ Transfer of loans to foreclosed real estate $ $ Financed sale of foreclosed real estate $ $ - The accompanying notes are an integral part of these consolidated financial statements. 6 AUBURN BANCORP, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements 1.Basis of Presentation The financial information included herein presents the consolidated financial condition and results of operations for Auburn Bancorp, Inc. and its wholly-owned subsidiary, Auburn Savings Bank, FSB, as of September 30, 2011 and June 30, 2011, and for the interim periods ended September 30, 2011 and 2010.Except for the June 30, 2011 Consolidated Balance Sheet, the financial information is unaudited; however, in the opinion of management, the information reflects all adjustments, consisting of normal recurring adjustments, that are necessary to make the financial statements not misleading.The results shown for the three months ended September 30, 2011 and 2010 are not necessarily indicative of the results to be obtained for a full fiscal year. The accompanying consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) and with the rules and regulations of the Securities and Exchange Commission for interim financial reporting. Accordingly they do not include all of the information and footnotes required for complete financial statements. These interim financial statements should be read in conjunction with the audited financial statements for the year ended June 30, 2011 included in the Company’s Annual Report on Form 10-K (File No. 000-53370) filed at the Securities and Exchange Commission on September 27, 2011. In preparing financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and valuation of foreclosed real estate. In connection with the determination of these estimates, management obtains independent appraisals for significant properties. Certain amounts in the September 30, 2010 interim financial statements have been reclassified to conform to the September 30, 2011 interim financial statement presentation. 2. Reorganization On January 11, 2008, Auburn Savings Bank, FSB (the “Bank”) reorganized into the mutual holding company structure. As part of the reorganization, the Bank converted to a federal stock savings bank and became a wholly-owned subsidiary of Auburn Bancorp, Inc. (the “Company”), and the Company became a majority-owned subsidiary of Auburn Mutual Holding Company (the “MHC”). In addition, the Company conducted a stock offering.Immediately following completion of the reorganization and stock offering, the MHC owned 55.0% of the outstanding common stock of the Company and the minority public stockholders owned 45.0%.So long as the MHC is in existence, the MHC will be required to own at least a majority of the voting stock of the Company. In conjunction with the stock offering, the Company loaned $173,000 to a trust for the Employee Stock Ownership Plan (the “ESOP”), enabling the ESOP to purchase 17,262 shares of common stock in the stock offering, equal to 3.43% of the shares of common stock sold in the stock offering, for the benefit of the Bank’s employees. The Company may not declare or pay a cash dividend on any of its common stock, if the effect thereof would cause the regulatory capital of the Bank to be reduced below the amount required under OTS rules and regulations. 7 Auburn Bancorp, Inc.’s common stock is quoted on the OTC Bulletin Board under the symbol “ABBB.” 3.Impact of Recent Accounting Standards In January 2010, the Financial Accounting Standards Board (FASB) issued guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. The guidance requires new disclosures on the transfers of assets and liabilities between Level 1 (quoted prices in active markets for identical assets or liabilities) and Level 2 (significant other observable inputs) of the fair value measurement hierarchy, including the reasons and the timing of the transfers. Additionally, the guidance requires a roll forward of activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). The guidance iseffective for the Company with the reporting period beginning July 1, 2010, except for the disclosure on the roll forward activities for any Level 3 fair value measurements, which became effective for the Company with this reporting period beginning July 1, 2011. Other than requiring additional disclosures, adoption of this new guidance did not have a material effect on the Company’s consolidated financial statements. In July 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. This ASU is intended to provide additional information to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses. The guidance is effective for interim and annual reporting periods ending after December 15, 2010. Other than requiring additional disclosures, adoption of this new guidance did not have a material impact on the Company’s consolidated financial statements. In April 2011, the FASB issued ASU No. 2011-02, Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.This ASU provides guidance on determining whether a restructuring of a receivable meets the criteria to be considered a Troubled Debt Restructuring.The new guidance is required to be adopted for the first interim or annual reporting period beginning after June 15, 2011, and is to be applied retrospectively to the beginning of the annual reporting period of adoption.Adoption of this new guidance did not have a material effect on the Company’s consolidated financial statements. In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.This ASU is a result of joint efforts by the FASB and the International Accounting Standards Board to develop a single, converged fair value framework for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and International Financial Reporting Standards (IFRSs).This ASU is largely consistent with existing fair value measurement principles in GAAP; however, some of the components of this ASU could change how fair value measurement guidance in ASC 820, Fair Value Measurements and Disclosures, is applied.This ASU does not require additional fair value measurements and is not intended to establish valuation standards or affect valuation practices outside of financial reporting.ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011, which is January 1, 2012 for the Company, and should be applied retrospectively. Since the applicable provisions of ASU No. 2011-04 are disclosure-related, the Company’s adoption of this guidance is not expected to have an impact on consolidated financial statements. 8 In June 2011, the FASB issued ASU No. 2011-05, Presentation of Comprehensive Income, which revises how entities present comprehensive income in their financial statements.The ASU requires entities to report components of comprehensive income in either (1) a continuous statement of comprehensive income or (2) two separate but consecutive statements.In a continuous statement of comprehensive income, an entity would be required to present the components of the income statement as presented today, along with the components of other comprehensive income.In the two-statement approach, an entity would be required to present a statement that is consistent with the income statement format used today, along with a second statement, which would immediately follow the income statement that would include the components of other comprehensive income.The ASU does not change the items that an entity must report in other comprehensive income.ASU No. 2011-05 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011, which is July 1, 2012 for the Company, and should be applied retrospectively for all periods presented in the financial statements.The Company has not yet decided which statement format it will adopt. 4. Securities The amortized cost and fair value of investment securities available for sale, with gross unrealized gains and losses, are as follows: September 30, 2011 June 30, 2011 Gross Gross Gross Gross Amortized Unrealized Unrealized Amortized Unrealized Unrealized Cost Gains Losses Fair Value Cost Gains Losses Fair Value Securities available for sale Corporate bonds and other obligations $ $ $ ) $ ) $ Federal National Mortgage Association (FNMA) mortgage -backed securities ) ) U.S. Government sponsored enterprise securities 2 - 2 - Corporate common stock - Total $ $ $ ) $ ) $ Securities held to maturity Municipal bonds $ $ $
